              EXHIBIT 7




Case 3:17-cv-00652-KDB-DSC Document 45-11 Filed 10/29/18 Page 1 of 4
                            TRADEMARK LICENSE AGREEMENT

         This Trademark icens Agreement ("ARreenll!tlf"), i!; mlldll a nd entered i nlo as of Januar}'
_17_ . 201 ("·£j]i.·Cfivi! Dale'·). by and hetween Princeton anguard LLC. Oelawar~
corpomlion with a place of busincs nI 13515 Bnllantyne Corpol'llie Plae Charlotte. N 2&277
("Prillceton Val/gllard''), and iegert Enterprises DBA Betty June Homemade andies Inc.,
an Iowa corporution with n place of bus in~ss at 304,9 Asbury R~ Dubuque lA, 5200 I (. Beft)'              i Commentlld [Mel]: Betty Jane: please confirm/campletethe
Jalle ') (each, ,, - Pariy," and. collectively. the ··Parties'').                                          ~ co~ e~li~)' .~~e!.~~~.r~~tion


        WHEREAS, Princeton Vanguard has been using the trademark PRETZEL CRISPS (the
"Mark") in the United States since 2004 and thus has long-standing common law trademark rights
in the Mark:

       WHEREAS, Princeton Vanguard owns U.S. Trademark Registration No. 2,980,303 for the
trademark PRETZEL CRISPS for use in connection with pretzel crackers;

        WHEREAS, Betty Jane is currently selling its Betty's Bites snack product using the Mark
on the product packaging;

       WHEREAS, on December 20. 20 17. Princeton Vanguard. through its parent company,
Snyder's-Lance, Inc .• sent a letler to Belt June notifYing il Ilml Snyder' s-Lance had rights to the
Mark and requesting that Bell), Jane ecaSe USe flhe Mark on the Belt} ' s Bites product packaging;

       WHEREAS, Betty Jane replied on January 3, 2018, agreeing to cease use of the Mark but
requesting the ability to sell off the current remaining inventory of the Betty's Bites packaging
displaying the Mark;

        WHEREAS, the Princeton Vanguard desires to grant Berry Jane a limited license to use
the Mark for the purposes of selling off all remaining inventory of the Betty's Bites products
displaying Mark;

         WHER ::.AS. Betty Jane represents thol, since i[1211120 17t it bas produced a total ofj71,000 i   I Comme.ntcd[MC2J: IlGlIyJ.... - pl.... comptele.
packages of its J3c·rrv '. BITES products using the mark PRETZEL CRlSPS, and that it expects                Commented (MOl:       1k~1 J""" - pi .... complete
to sell offthc rema inder of ils invenlol)' b December 31,2018;

       NOW, THEREFORE, the Parties agree as follows;

     I.       Licen~e.     Princeton Vanguard g rants Belty Jan a non-cxciusivc non-tTOnsfemble.
r yalty-frcc nun pro lunc license to use th Mark lor the s()le purpose orselling o/Tils any and all
rernai lli llg ilivolllory OfLhc Belly' Biles 'nack products with packagin displaying the M rk. This
Agreemcl1l does nOI gi'vc Bell Jano any right to u 'e the Mark in any olhor WlI , includi ng bUI nOI
lim ited to on any packaging prod uced after the Elfeclive Date.. or in any advertising or marketing.




      Case 3:17-cv-00652-KDB-DSC Document 45-11 Filed 10/29/18 Page 2 of 4
    2.   Ownership. Betty Jane acknowledges that Princeton Vanguard is the exclusive owner of
the Mark and acknowledges the validity of the Mark. Betty Jane shall not take any steps to
challenge Princeton Vanguard's ownership or validity of the Mark.

    3.    Quality Control. Betty Jane shall ensure that all Betty's Bites products using the Mark
are of a high quality and shall continue to be of a level of quality at leasl as high as the quality of
the Betty's Bites products offered to date. Upon reasonable request and at Princeton Vanguard's
expense, Betty Jane shall provide Princeton Vanguard with samples of the Betty's Bites products
to demonstrate the quality of its goods sold using the Mark.

    4.    Registration and Enforcement. Princeton Vanguard shall have the sole right (without
obligation) to file, prosecute, maintain, defend and enforce the Mark and all trademark applications
and registrations therefor, including the right to sue, recover damages and obtain injunctive relief
for all past, present and future infringement and dilution of Mark. In the event that Betty Jane
learns of any actual or suspected infringement ofthc Mark by a third party, it shall notifY Princeton
Vanguard, and shall cooperate in a commercially reasonable manner, at Princeton Vanguard's
expense, with Princeton Vanguard's efforts to investigate, terminate, and recover damages for, any
suspected or actual infringement.

    5.   Term and Termination. This nunc pro tunc license commences as 0[[4/5/2016], and will             : Commented [MC4]: Betty Jane - this should be the dale the
                                                                                                            Betty's Biles were first sold
continue until December 31. 2018, unless terminated. This Agreement may be terminated by
Princeton Vanguard on 30 days written notice to Betty Jane. Upon termination of this Agreement
for whatever reason, all rights of Betty Jane to use the Mark immediately shall cease.

    6.    Governing Law and Dispute Resolution. This Agreement shall be governed by North
Carolina law applicable to agreements made and to be fully performed in the State of North
Carolina, and without rderence to the conflicts of laws principles of any jurisdiction. Any dispute
related to this Agreement shall be heard in the federal or state courts located in Charlotte, North
Carolina and the parties consent to the exclusive jurisdiction of those courts for purposes of
cnforcement of this Agreement or any dispute arising from this Agreement.

    7.   Assignment and Sublicense. This Agreement, including the license granted herein, shall
not be assignable or sublicensable by Betty Jane without the prior written consent of Princeton
Vanguard, and any attempt to assign or sublicense without such consent shall be void.

    8.   This Agreement constitutes the entire agreement between the Parties with respect to the
Mark, and supersedes all prior oral or written agreements, commitments or understandings. Any
amendment, change or modification to this Agreement must be in writing and signed by both
Parties.

    9.    This Agreement shall be binding upon and inUle to the benefit of the Parties hereto and
their respective parents, subsidiaries, affiliates, successors and assigns, and each of their officers,
directors, shareholders, servants, employees, attorneys and agents, or any committee or other
arrangement of creditors organized with respect to the affairs of each Party.

    10, Each Party represents and warrants that it has all req uisite corporate power and authority
to execute and deliver this Agreement and to carry out its obligations under this Agreement. No



                                                  2




         Case 3:17-cv-00652-KDB-DSC Document 45-11 Filed 10/29/18 Page 3 of 4
person or entity other than the Parties is or shall be entitled to be a beneficiary of any provision of
this Agreement. It is the express intention of the Parties that the relationship of Princeton
Vanguard and Betty Jane shall be that of independent contractors and shall not be that of agents,
partners, or joint venturers.

    11. This Agreement shall be fairly interpreted in accordance with its terms and without strict
construction in favor of or against either Party based on the identity of the drafter of this Agreement
or any term or provision thereof.

    12. This Agreement may be executed in counterparts, each of which shall be deemed an
original and both of which together shall constitute one Agreement. True and correct copies,
including facsimile, electronic or PDP copies of signed counterparts, may be used in place of
originals for any purpose and shall have the same torce and effect as an original.

       IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by their
duly authorized officers effective as of the Effective Date.

PRINCETON VANGUARD, LLC                        SIEGERT ENTERPRISES DBA jBETfY JANE

                                                HOMEMADE CANDIES INq                                      Commented [MCS]: Betty Jane - please confum CQ"""tentity
                                                                                                          name

                                               By :_"""""'-"--"'..'..'=""-'=."-'--_ _..,-_ _ __


                                               Namc :""""::-J>-~"'-'-~----

                                               'ritle: PRESIDENT

                                               Date:           1117/18




                                                  3




       Case 3:17-cv-00652-KDB-DSC Document 45-11 Filed 10/29/18 Page 4 of 4
